Citation Nr: 1032536	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-14 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart




REMAND

The Veteran had active military service from September 1953 to 
September 1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case has been advanced on the Board's docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).  

The Veteran asserts that he now experiences hearing loss and 
tinnitus as a result of noise exposure during his period of 
military service.  In this regard, his entrance examination 
report showed a whispered voice examination that revealed normal 
hearing acuity of 15/15.  His separation examination in June 1957 
reported an audiological evaluation showing that pure tone 
thresholds, in decibels, were as follows (these thresholds 
reflect conversion to the current, ISO, standard):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
-
-
LEFT
30
25
25
-
-

As for current disability, the record contains several reports 
from 2007 and 2008 showing VA treatment related to the claimed 
disabilities.  An audiological assessment dated in November 2007 
reported that the Veteran has bilateral moderately severe high 
frequency sensorineural hearing loss.  A January 2008 VA ENT 
report of consultation noted the November 2007 report of hearing 
loss, and also noted subjective tinnitus.  The note shows that 
the Veteran averred that he had bilateral hearing loss that had a 
gradual onset "for several years," and that he had a five to 
seven-year history of tinnitus, manifested as a constant 
bilateral ringing.  The Veteran reported that he served in the 
Air Force, where he occasionally shot weapons, after which his 
ears would ring for days.  The Veteran reported that after 
service he worked in a machine shop, where occasional hearing 
tests showed "a little loss" of hearing acuity.  This VA 
clinician diagnosed symmetrical sensorineural hearing loss and 
bilateral constant tinnitus mostly likely due to noise trauma in 
the Veteran's machine shop workplace.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).   When sensorineural 
hearing loss is shown, service incurrence or in-service 
aggravation may be presumed if the sensorineural loss is 
manifested to a compensable degree within a year of separation 
from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  
3.385.  

Here, there is an indication that the Veteran likely has hearing 
loss that qualifies as an impairment under 38 C.F.R. § 3.385.  
Additionally, the Veteran has reported having tinnitus.  Although 
the VA care provider who prepared the January 2008 report 
indicated that the Veteran's problems were most likely due to 
noise trauma in a machine shop, it is not clear that this 
clinician had reviewed the evidence in the claims file, which 
curiously shows increased puretone thresholds at the time of the 
Veteran's separation from service in 1957.  In order to obtain 
definitive opinion evidence from an examiner who has had access 
to the claims file, a remand is required.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be given opportunity to 
supplement the record on appeal.  The AOJ 
should assist the Veteran in obtaining any 
additional evidence from sources of treatment 
that he identifies.

2.  Thereafter, the AOJ should schedule the 
Veteran for an examination by an audiologist.  
The audiologist should be asked to review the 
file, examine the Veteran, and include findings 
necessary to apply the provisions of 38 C.F.R. 
§ 3.385.  The audiologist should provide an 
opinion as to the medical probabilities that 
any current hearing impairment or tinnitus is 
attributable to the Veteran's period of 
military service.  Consideration should 
specifically be given to the Veteran's 
separation audiogram, which shows increased 
thresholds when converted to ISO units.  (See 
discussion above.)  An detailed explanation for 
all opinions should be provided.

3.  The AOJ should re-adjudicate the claims on 
appeal.  If any benefit sought is not granted, 
a supplemental statement of the case should be 
issued.  The Veteran and his representative 
should be given opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).




